Citation Nr: 1111056	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-43 913	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for liver disease.

2.  Entitlement to service connection for left eye blindness.

3.  Entitlement to service connection for left ankle injury.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for left leg and knee injury.

6.  Entitlement to service connection for right ankle injury.

7.  Entitlement to service connection for colon cancer.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for prostate problems.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

As discussed below, the appeal as to the nine issues listed above is dismissed at the Veteran's request.  However, in his February 2011 statement, the Veteran also requested to reopen his claims for service connection for ischemic heart disease, diabetes Type II, hypertension, and diabetic retinopathy.  

As these claims have not been addressed by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them.  Therefore, the application to reopen the claims for service connection for ischemic heart disease, diabetes Type II, hypertension, and diabetic retinopathy are referred to the AOJ for appropriate action.  


FINDING OF FACT

On February 23, 2011, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran requesting a withdrawal of the appeal as the issues of entitlement to service connection for liver disease, left eye blindness, left ankle injury, PTSD, left leg and knee injury, right ankle injury, colon cancer, tinnitus, and prostate problems.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issues of entitlement to service connection for liver disease, left eye blindness, left ankle injury, PTSD, left leg and knee injury, right ankle injury, colon cancer, tinnitus, and prostate problems.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Board  received a written statement from the Veteran on February 23, 2011, which requested to withdraw the appeal as to the issues of entitlement to service connection for liver disease, left eye blindness, left ankle injury, PTSD, left leg and knee injury, right ankle injury, colon cancer, tinnitus, and prostate problems, in accordance with 38 C.F.R. § 20.204(a) and (b).  

As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice as to all nine issues on appeal.  See 38 C.F.R. § 20.202.


ORDER

The appeal as to entitlement to service connection for liver disease, left eye blindness, left ankle injury, PTSD, left leg and knee injury, colon cancer, tinnitus, and prostate problems, is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


